Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schwartz (US 2019/0273313) discloses a street lighting pole base (see figure 2A), comprising: at least one upright outer wall 22 defining an enclosed space of the street lighting pole base; a divider 17 dividing the enclosed space into at least two bays arranged side by side, the at least two bays including a first bay 35 and a second bay 35; first mounting means for mounting a wireless telecommunication equipment 21 in a first position in the first bay; second mounting means for mounting a wireless telecommunication equipment 21 in a second positioning in the first bay, which second position is vertically higher than the first position.
Girouard (US 2020/0182451) discloses a lighting pole base with improved cooling for providing an airflow from the individual air inlet for cooling a base transceiver unit (see paragraph [0032]).
Regarding independent claim 1, the prior art of record fail to disclose a sub-divider arranged in the first bay and adapted to split an airflow from the individual air inlet for the first bay into a first sub-airflow into a first sub-bay and intended to mainly cool the first heat dissipating device used for wireless telecommunication when mounted in the first position in the first sub-bay but substantially not the second heat dissipating device used for wireless telecommunication when mounted in the second position and a second sub-airflow into a second sub-bay and intended to mainly cool the second heat dissipating device used for wireless telecommunication when mounted in the second position in the second sub-bay but substantially not the first heat dissipating device used for wireless telecommunication when mounted in the first position.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646